Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 1/15/2021 has been entered.	
Claim Status
Claim 18 are pending.
Claims 1-17 are canceled by Applicant.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Joshua B. Goldberg, Reg. No. 44,126 on 1/20/2021.
The application has been amended as follows: 
Claim 18. (Currently Amended) A method of fabricating a display substrate, comprising: 
forming an active layer of a thin film transistor(TFT) on a substrate, the active layer being formed to comprise a first active layer and a second active layer, a carrier mobility of the first active layer being greater than a carrier mobility of the second active layer; 

forming an insulating layer on the substrate on which the data line, the source electrode, and the drain electrode have been formed, and forming, by a patterning process, a first via hole [[on]] in the insulating layer to expose the data line, and a second via hole [[on]] in the insulating layer to expose the source electrode; and 
forming, by a patterning process, a connection electrode on the substrate on which the insulating layer has been formed, the connection electrode being electrically coupled to the data line and the source electrode through the first via hole and the second via hole.

Reasons for Allowance
Claim 18 is allowed as the reasons indicated in the Non-final Rejection dated on 7/29/2020. Specifically, the references of the Prior Art of record (US 2014/0168556 A1, to Liu in combination of US 2009/0321739 A1 to Kim and US 2007/0007520 to Seo) and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method of fabrication a display substrate in their entirety (the individual limitations may be found just not in combination with proper motivation), specifically, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FARUN LU/Primary Examiner, Art Unit 2898